In the United States Court of Federal Claims
                           OFFICE OF SPECIAL MASTERS

*********************
T.B., deceased, by his mother, *                     No. 13-1001V
CHRISTINA MOORE,               *                     Special Master Christian J. Moran
                               *
                   Petitioner, *                     Filed: September 15, 2014
                               *
v.                             *                     Stipulation; Diphtheria-Tetanus-
                               *                     acellular Pertussis (“DTaP”);
SECRETARY OF HEALTH            *                     Hepatitis B; Inactivated Poliovirus
AND HUMAN SERVICES,            *                     (“IPV”); Pneumococcal Conjugate
                               *                     (“Prevnar”) vaccines; encephalopathy
                   Respondent. *                     or encephalitis; death.
*********************

William E. Cochran, Jr., Black McLaren et al., Memphis, TN., for Petitioner;
Lindsey Corliss, United States Dep’t of Justice, Washington, DC, for Respondent.

                              UNPUBLISHED DECISION1

       On September 11, 2014, respondent filed a joint stipulation concerning the
petition for compensation filed by Christina Moore on December 18, 2013, on
behalf of her child, T.B. In her petition, Ms. Moore alleges that the Diphtheria-
Tetanus-acellular Pertussis (DTaP”), Hepatitis B, Inactivated Poliovirus (“IPV”)
and Pneumococcal Conjugate (“Prevnar”) vaccines, which are contained in the
Vaccine Injury Table (the “Table”), 42 C.F.R. §100.3(a), and which T.B. received
on or about December 20, 2012, caused him to suffer an encephalopathy or
encephalitis resulting in death. Petitioner represents that there has been no prior
award or settlement of a civil action for damages on behalf of the Estate of T.B. as
a result of his alleged injury, resulting in death.

       Respondent denies that the vaccines received by T.B. caused any injury or
his death; and denies that T.B.’s death occurred as the result of a vaccine-related
injury.

       1
         The E-Government Act of 2002, Pub. L. No. 107-347, 116 Stat. 2899, 2913 (Dec. 17,
2002), requires that the Court post this decision on its website. Pursuant to Vaccine Rule 18(b),
the party has 14 days to file a motion proposing redaction of medical information or other
information described in 42 U.S.C. § 300aa-12(d)(4). Any redactions ordered by the special
master will appear in the document posted on the website.
      Nevertheless, the parties agree to the joint stipulation, attached hereto as
“Appendix A.” The undersigned finds said stipulation reasonable and adopts it as
the decision of the Court in awarding damages, on the terms set forth therein.

        Damages awarded in that stipulation include:

        A. A lump sum payment of $1,300.00, in the form of a check jointly payable
           to petitioner as legal representative of the Estate of T.B. and
                 Optum, on behalf of United Healthcare Community Plan
                            75 Remittance Drive, Suite 6019
                                Chicago, IL 60675-6019
                               Attn: Teisha Orduno
            Representing compensation for satisfaction of the state of
            Tennessee’s Medicaid lien resulting from payments made to or on
            behalf of T.B. Petitioner agrees to endorse the check to Optum, and,

        B. A lump sum of $20,700.00 in the form of a check payable to
           petitioner as legal representative of the Estate of T.B. This amount
           represents compensation for all remaining damages that would be
           available under 42 U.S.C. § 300aa-15(a).

       In the absence of a motion for review filed pursuant to RCFC, Appendix B,
the clerk is directed to enter judgment in case 13-1001V according to this decision
and the attached stipulation.2

        Any questions may be directed to my law clerk, Mary Holmes, at (202) 357-
6353.

        IT IS SO ORDERED.

                                             s/ Christian J. Moran
                                             Christian J. Moran
                                             Special Master




        2
          Pursuant to Vaccine Rule 11(a), the parties can expedite entry of judgment by each
party filing a notice renouncing the right to seek review by a United States Court of Federal
Claims judge.
Case 1:13-vv-01001-UNJ Document 22 Filed 09/11/14 Page 1 of 5
              Case 1:13-vv-01001-UNJ Document 22 Filed 09/11/14 Page 2 of 5



         5.       Petitioner represents that there has been no prior award or settlement of a civil

action for damages on behalf of the Estate of T.B. as a result of his alleged injury, resulting in

death.

         6.       Respondent denies that the vaccines received by T.B. caused any injury or his

death; and denies that T.B.’s death occurred as the result of a vaccine-related injury.

         7.       Maintaining their above-stated positions, the parties nevertheless now agree that

the issues between them shall be settled and that a decision should be entered awarding the

compensation described in paragraph 8 of this Stipulation.

         8.       As soon as practicable after an entry of judgment reflecting a decision consistent

with the terms of this Stipulation, and after petitioner has filed an election to receive

compensation pursuant to 42 U.S.C. § 300aa-21(a)(1), the Secretary of Health and Human

Services will issue the following vaccine compensation payments:

         a.       A lump sum of $1,300.00 in the form of a check jointly payable to petitioner as
                  legal representative of the Estate of T.B. and

                  Optum, on behalf of United Healthcare Community Plan,
                  75 Remittance Drive, Suite 6019
                  Chicago, IL 60675-6019
                  Attn: Teisha Orduno,

                  Representing compensation for satisfaction of the State of Tennessee’s Medicaid
                  lien resulting from payments made to or on behalf of T.B. Petitioner agrees to
                  endorse the check to Optum; and

         b.       A lump sum of $20,700.00 in the form of a check payable to petitioner as
                  legal representative of the Estate of T.B. This amount represents compensation
                  for all remaining damages that would be available under 42 U.S.C. § 300aa-15(a).

         9.       As soon as practicable after the entry of judgment on entitlement in this case, and

after petitioner has filed both a proper and timely election to receive compensation pursuant to

42 U.S.C. § 300aa-21(a)(1), and an application, the parties will submit to further proceedings
Case 1:13-vv-01001-UNJ Document 22 Filed 09/11/14 Page 3 of 5
Case 1:13-vv-01001-UNJ Document 22 Filed 09/11/14 Page 4 of 5
Case 1:13-vv-01001-UNJ Document 22 Filed 09/11/14 Page 5 of 5